 In the Matter of MAY DEPARTMENT STORES COMPANY, A CORPORATION,DOING BUSINESS AS FAMOUS-BARR COMPANYandUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES UNION OF AMERICA(CIO)Case No. 14-C-596AMENDMENT TO ORDERMarch 26, 19 /y5On December 14, 1944, the Board issued its Decision and Order 1 inthe above-entitled proceeding.the passage of the Selective Training and Service Act of 1940 (50U. S. Code, Section 308), the Board in paragraph 2 (i) of its aforesaid.Order directed the respondent to offer reinstatement to Thomas Brownto his former position in the respondent's employ upon his applica-tion within forty (40) days after his discharge from the armed forcesof the United States.Since Section 8 (b) of the Selective Trainingand Service Act has been amended 2 so as to extend from forty (40) toninety (90) days the period within which a discharged member of thearmed forces of the United States may effectively apply for reinstate-ment to the position which he held at the time of induction, we shallamend our Order herein, so as to eliminate any-conflict between thepolicy of the Selective Training and Service Act and our Order.Ac-cordingly, paragraph 2 (i) of our Order herein is hereby amended toread as follows :Upon application .by Thomas Brown within ninety (90) days afterhis discharge from the armed forces of the United States, offer himreinstatement to his former or a substantially equivalent position,without prejudice to his seniority and other rights and privileges.159 N. L. R. B. 976.2Chapter 548, Public Law 473.61 N. L. R. B., No. 2.3